DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 207199334).
Re claim 1, Wang discloses a high-frequency cable with a stable structure, comprising: two signal cables (11, 13, 14) arranged in parallel, one ground cable (12) located between the two signal cables or two ground cables respectively located on lateral sides of the two signal cables, and axes of the two signal cables and axes of the two ground cables being located on the same plane; a fastening layer (15) wrapped outside the two signal cables and the ground cable, and configured to fasten the two signal cables and the ground cable; a shielding layer (16) wrapped outside the fastening layer; and a sheath layer(17) wrapped on the shielding layer (Fig 1).

Re claim 2, wherein the shielding layer is one of an aluminum foil layer, a copper foil layer (silver-plated copper, see description), and a metal braided layer (silver-plated copper braided shield), and the shielding layer is connected to the ground cable (through aluminum layers 14 and 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 207199334) in view of Zhang et al (US 2017/0287591).
Re claim 3, wherein the aluminum foil or the copper foil is connected to the ground cable (through aluminum layers 14, 15), aluminum foil or copper foil of the shielding layer is located on one side of the fastening layer (Fig 1), but does not disclose a coverage rate of the fastening layer is greater than 0 and less than 100%, 
Re claim 4, wherein aluminum foil or copper foil of the shielding layer is located on one side of the fastening layer (Fig 1), but does not disclose the fastening layer is provided with an open area, hole, or groove.
Zhang et al teach the use of a coverage rate of a fastening layer (420) is greater than 0 and less than 100% (Fig 4), the fastening layer is provided with an open area, hole, or groove (Fig 4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fastening layer of Wang by employing open area, hole or groove for forming an air gap.
Prior Art
Cai et al (US 2021/0098157) disclose a cable comprising a ground layer (40) and a helical wrapping layer (20, 50) (spiral winding) [0010].


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2841